                                                                                                 FILED
                                                                                        2018 Oct-09 PM 02:07
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION
ROSE LANGLEY, o/b/o D.A.S.,                   )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )    Case No.: 1:17-cv-00869-SGC
                                              )
SOCIAL SECURITY                               )
ADMINSITRATION, Commissioner,                 )
                                              )
       Defendant.                             )

                            MEMORANDUM OPINION1

       Plaintiff Rose Langley, on behalf of her minor child, D.A.S., appeals from

the decision of the Commissioner of the Social Security Administration

("Commissioner") denying an application for Child's Supplemental Security

Income. (Doc. 1). Plaintiff timely pursued and exhausted available administrative

remedies, and the decision of the Commissioner is ripe for review pursuant to 42

U.S.C. 42 U.S.C. § 405(g). For the reasons stated below, the Commissioner's

decision is due to be reversed and remanded.

I.     FACTS, FRAMEWORK, AND PROCEDURAL HISTORY

       D.A.S. was four years old at the time the application was filed; he was five

at the time of the Administrative Law Judge's ("ALJ's") decision. (See R. 25, 37).

Plaintiff contends her son was born disabled on May 23, 2010, primarily due to
1
  The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c).
(Doc. 11).
glaucoma and blindness in the right eye. (See R. 163). During the hearing,

Plaintiff contended both eyes were at issue, together with intellectual impairments.

(R. 44, 46). Also during the hearing, the ALJ effectively amended the disability

onset date to June 23, 2014, the date the application was filed. (See R. 25, 50-51).2

       When evaluating the disability of a child, the regulations prescribe a three-

step sequential evaluation process. See 20 C.F.R. § 416.924(a). The first step

requires a determination of whether the child is "doing substantial gainful activity."

Id. If he or she is, then the child is not disabled and the evaluation stops. Id. If the

child is not engaged in substantial gainful activity, the second step requires the

ALJ to determine whether he or she suffers from a severe impairment or

combination of impairments. Id. An impairment is considered "severe" if it causes

more than "minimal functional limitations."              20 C.F.R. § 416.924(c).          If the

impairments are not severe, the analysis stops. 20 C.F.R. § 416.924(a). However,

if the impairments are "severe," the third step requires the ALJ to determine if one

or more of the impairments meets or equals an impairment listed in Appendix 1 to

Subpart P of Part 404. Id. If the child has such an impairment which meets the

durational requirement, the ALJ will find the child is disabled. Id. If the child

does not meet each of the criteria enumerated in the listings, the ALJ must decide


2
  This is not Plaintiff's first application for benefits on behalf of D.A.S. The Commissioner
denied a previous application, which was affirmed by a court sitting in this district. Langley v.
Colvin, No. 13-1374-CLS (N.D. Ala. closed May 30, 2014).
                                               2
whether the impairment or combination of impairments "functionally equals" the

severity of any listed impairment. See 20 C.F.R. § 416.924(d).

       When assessing a child's functional limitations, the ALJ considers all of the

relevant factors, such as: how well the child can initiate and sustain activities, how

much extra help he or she requires, the effects of structures or supportive settings,

how the child functions in school, and the effects of medications or other

treatments on the child's health. 20 C.F.R. § 416.926a. To determine functional

equivalence, the ALJ must evaluate the child's limitations in the following six

functional areas, called domains: (1) acquiring and using information; (2) attending

and completing tasks; (3) interacting and relating with others; (4) moving about

and manipulating objects; (5) the ability to care for himself; and (6) health and

physical well-being. See 20 C.F.R. § 416.926a(b)(1)(i-vi). An impairment, or

combination of impairments, functionally equals a listed impairment if it results in

either "marked" limitations in two domains or an "extreme" limitation in one

domain.3 See 20 C.F.R. § 416.926a(a).

       Applying the sequential evaluation process, the ALJ found D.A.S. had not

engaged in substantial gainful activity since the date of the application. (R. 25).

At step two, the ALJ found D.A.S. suffered from the following severe

3
  For purposes of deciding the overall limitation in the six functional domains, a "marked"
limitation is one that "interferes seriously with [the] ability to independently initiate, sustain, or
complete activities." 20 C.F.R. § 416.926a(e)(2)(i). An "extreme" limitation is one that
"interferes very seriously" with the claimant's abilities. 20 C.F.R. § 416.926a(e)(3)(i).
                                                  3
impairments:    (1) congenital glaucoma; (2) status post shunt placement and

penetrating keratoplasty on the right; (3) Axenfeld-Rieger Syndrome in the right

eye; and (4) dense amblyopia in the right eye. (R. 25). Nonetheless, the ALJ

determined at step three that these impairments, whether considered singularly or

in combination, did not meet or medically equal any listed impairment. (Id.). The

ALJ found D.A.S. suffered from "less than marked limitation" in the domains of:

(1) acquiring and using information; (2) attending and completing tasks; (3)

interacting and relating with others; (4) moving about and manipulating objects;

and (5) the ability to care for himself. (R. 27-34). The ALJ found D.A.S. suffered

from marked limitation in the domain of health and physical well-being. (R. 34-

36). The ALJ concluded by finding D.A.S. had not been disabled since June 23,

2014, the date the application was filed. (R. 36-37).

II.   STANDARD OF REVIEW

      A court's role in reviewing claims brought under the Social Security Act is a

narrow one. The scope of its review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm'r of Soc. Sec., 544 F. App'x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). A court gives

deference to the factual findings of the Commissioner, provided those findings are


                                         4
supported by substantial evidence, but applies close scrutiny to the legal

conclusions. See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      Nonetheless, a court may not decide facts, weigh evidence, or substitute its

judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). "The substantial evidence standard permits administrative decision makers

to act with considerable latitude, and 'the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency's finding

from being supported by substantial evidence.'" Parker v. Bowen, 793 F.2d 1177,

1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed. Mar.

Comm'n, 383 U.S. 607, 620 (1966)). Indeed, even if a court finds the proof

preponderates against the Commissioner's decision, it must affirm if the decision is

supported by substantial evidence.      Miles, 84 F.3d at 1400 (citing Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      However, no decision is automatic, for "despite th[e] deferential standard

[for review of claims], it is imperative that th[is] Court scrutinize the record in its

entirety to determine the reasonableness of the decision reached." Bridges v.

Bowen, 815 F.2d 622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d

881, 883 (11th Cir. 1984)). Moreover, failure to apply the correct legal standards

is grounds for reversal. See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).


                                          5
III.   DISCUSSION

       The undersigned finds no error with the ALJ's conclusion that D.A.S. did not

meet or medically equal a listed impairment. However, the ALJ's analysis of

D.A.S.'s functional equivalence and treatment of Plaintiff's pain testimony applied

incorrect legal standards and are not supported by substantial evidence.

       A.    Meeting or Medically Equaling a Listing

       A plaintiff is disabled if his impairments meet or equal a listed impairment.

See 20 C.F.R. §§ 404.1520(d), 416.920(d). To meet a listing, the plaintiff must

"have a diagnosis included in the Listings and must provide medical reports

documenting that the conditions meet the specific criteria of the Listings and the

duration requirement." Wilson v. Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002)

(citing 20 C.F.R. § 404.1525(a)-(d)). "To 'equal' a Listing, the medical findings

must be 'at least equal in severity and duration to the listed findings.'" Id. (quoting

20 C.F.R. § 404.1526(a)). "For a claimant to show that his impairment matches a

listing, it must meet all of the specified medical criteria. An impairment that

manifests only some of those criteria, no matter how severely, does not qualify."

Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see also Wilkinson v. Bowen, 847

F.2d 660, 662 (11th Cir.1987) (claimant must "present specific medical findings

that meet various tests" to meet a listing). Finally, the Court has an "absolute duty"

to consider a combination of impairments in order to determine whether there is


                                          6
medical equivalency to a listing if it is defined in terms of functional criteria.

Davis v. Shalala, 985 F.2d 528, 533-34 (11th Cir.1993).

      Here, Plaintiff contends D.A.S.'s impairments meet or medically equal three

Listings: (1) 112.05D Intellectual Disability; (2) 112.11 Neurodevelopmental

Disorders; and (3) 102.00 Special Senses and Speech. (Doc. 15 at 10-14). The

ALJ found D.A.S. did not meet Listing 102.02 but did not specifically address the

other listings Plaintiff contends apply. (R. 25). As explained below, the ALJ's

conclusion D.A.S. did not meet or medically equal a listed impairment was

appropriate under the governing standard.

             1.    Listing 112.05: Intellectual Disability

      The version of Listing 112.05 in effect at the time of the ALJ's decision

described intellectual disability as "[c]haracterized by significantly subaverage

general intellectual functioning with deficits in adaptive functioning." 20 C.F.R. §

Pt. 404, Subpt. P, App. 1. Subsection D, which Plaintiff contends applies to

D.A.S., required a claimant to show a "valid verbal, performance, or full scale IQ

of 60 through 70 and a physical or other mental impairment imposing an additional

and significant limitation of function." Id. Here, the record includes the results of

the Wechsler Preschool and Primary Scale of Intelligence III, indicating D.A.S.'s

full scale IQ fell within the range of 85-90. (R. 282). The ALJ cited this IQ testing




                                         7
in concluding the D.A.S. was not intellectually disabled. (R. 25). Accordingly,

D.A.S. does not meet Listing 112.05D.

            2.     Listing 112.11: Neurodevelopmental Disorders

      Next, Plaintiff contends D.A.S. met Listing 112.11. (Doc. 15 at 12-13).

However, Plaintiff's contention regarding this listing is entirely conclusory and

does not include any argument or cite to any evidence. (Id.). Moreover, the

examples of disorders "in this category include specific leaning disorders,

borderline intellectual functioning, and tic disorders (such as Tourette syndrome)."

(Doc. 15 at 12) (citing Listing 112.11). The record does not indicate D.A.S.

suffers from these or similar disorders. Accordingly, D.A.S. does not meet Listing

112.11.

            3.     Listing 102.00: Special Senses and Speech

      Finally, Plaintiff contends D.A.S. meets Listing 102.00. (Doc. 15 at 13-14).

Listing 102.00 includes impairments involving the loss of senses, including three

visual impairments. 20 C.F.R. § Pt. 404, Subpt. P, App. 1. Plaintiff does not point

to the visual impairment she contends D.A.S. satisfies and merely cites to the

listing's introductory language. (Doc. 15 at 13). Instead, Plaintiff lists D.A.S.'s

diagnoses, medical treatments, and symptoms and points to evidence that D.A.S.

often requires assistance with school work, does not know the alphabet or

numbers, and does not recognize lower-case letters. (Id. at 13-14). Accordingly,


                                         8
Plaintiff contends the record shows D.A.S. satisfies the criteria in the introductory

language of Listing 102.00. (Id. at 14).

      The ALJ considered Listing 102.02, which covers loss of central visual

acuity. (R. 25). Listing 102.02 requires: (1) the vision in the least impaired eye to

be less than 20/200; or (2) the inability to participate in visual acuity testing. 20

C.F.R. § Pt. 404, Subpt. P, App. 1. While D.A.S. has little to no vision in his right

eye, visual testing of his left eye revealed 20/20 in distant vision acuity and 20/25

in near vision acuity. (R. 279, 284). Additionally, the record belies any claim

D.A.S. could not participate in visual acuity testing. Accordingly, substantial

evidence supports the ALJ's conclusion that D.A.S. did not meet Listing 102.02.

(R. 25). Plaintiff does not present any argument regarding how D.A.S. met any of

the other visual impairments described in Listing 102.00 and the record does not

support Plaintiff's conclusory argument that D.A.S. met any of these listings.

      B.     Functional Equivalence and Testimony of Pain

      To determine whether a child's impairments are the functional equivalent of

a listing, the ALJ considers the child's functioning in six domains. 20 C.F.R. §

416.926a. To functionally equal a listing, the child's limitations must be marked in

two domains or extreme in one domain. Id. Here, Plaintiff contends D.A.S.

suffered marked or severe limitations in four domains. (Doc. 15 at 14-15).




                                           9
      Before addressing the impact of D.A.S's impairments on the domains of

functioning, the ALJ summarized the testimony and the evidence in the record. As

to testimony, the ALJ noted the testimony of Plaintiff, D.A.S.'s mother. At the

hearing she testified D.A.S.: (1) suffers from a number of visual impairments,

primarily in his right eye; (2) cannot see out of his right eye, causing him to tilt his

head to the left and turn objects sideways in order to see them; and (3) has

undergone cornea transplant and shunt placement surgery.           (R. 26).    Plaintiff

testified vision impairments impact D.A.S. by: (1) making him extremely light

sensitive and requiring him to wear prescription sunglasses when outside; (2)

causing right eye pain, swelling, and protrusion; (3) requiring him to wear a patch

on his right eye for three to four hours per day to strengthen the left eye; (4)

prohibiting him from playing sports due to the danger of displacing the shunt; (5)

causing shyness and lack of confidence; (6) preventing him from interacting

normally with other children or teachers; and (7) causing him to be the last to

complete tasks because he fears ridicule.        (R. 26-27).     The ALJ also noted

Plaintiff's testimony that D.A.S.'s intellectual development is slow and that he

cannot recite the alphabet or count to ten. Plaintiff also testified D.A.S. does not

play with other children due to fear of ridicule or inquiry about his eye. (R. 27).

      The ALJ also summarized D.A.S.'s impairments and medical treatment. (R.

27). As to impairments, the ALJ noted D.A.S. was diagnosed with congenital


                                          10
glaucoma, Axenfeld-Rieger Syndrome, and dense amblyopia in the right eye.

(Id.). As to treatment, the ALJ noted D.A.S. underwent a March 2012 keratoplasty

with shunt placement in the right eye. (Id). During an August 2012 follow-up,

D.A.S. was noted to be "healing well" with sutures in place. (Id.). During a

February     2014   follow-up,    Dr.    Christopher    Girkin—D.A.S.'s      treating

ophthalmologist—noted D.A.S. had missed several appointments and had a history

of poor compliance regarding wearing the eyepatch.              (Id.).   During the

appointment, D.A.S. complained of eye pain, and Dr. Girkin noted several loose

sutures, which were removed the following month. (Id.). During the subsequent

follow-up, Dr. Girkin again noted D.A.S.'s noncompliance with instructions to

wear the eyepatch. (Id.). At that point, D.A.S. had visual acuity of 20/30 in the

left eye. (Id.).

       The ALJ also noted: (1) July and August 2015 visual testing revealing 20/20

near vision acuity and 20/25 distant vision acuity in the left eye; and (2) September

2015 examination of both eyes under anesthesia revealing glaucoma in both eyes.

(R. 27).     The examination revealed no defects in the left eye but severe

glaucomatous cupping in the right eye. (Id.). As a result of the examination,

D.A.S.'s medication dosages were changed. (Id.). In performing the functional

equivalence analysis, the ALJ also discussed diagnositic testing and opinion

evidence provided by D.A.S.'s teachers. R. (28-36).


                                         11
      While much of the ALJ's analysis of D.A.S.'s functional equivalence finds

support in the record, the decision is flawed in its treatment of two interrelated

topics: (1) it ignores Plaintiff's testimony regarding pain; and (2) it improperly

found Plaintiff's testimony regarding D.A.S.'s other limitations was not credible.

Each issue is discussed in turn.

             1.     Plaintiff's Testimony Regarding Pain

      Social Security Ruling 09-1p analyzes whether impairments limit a child's

activities such that they are functionally equivalent to a listing. 2009 WL 396031.

This technique, referred to as the "whole child approach" considers "actual

functioning in all settings" in order to "account[] for all of the effects of a child's

impairments singly and in combination—the interactive and cumulative effects of

the impairments." Id. at *1-*2. The ruling specifically notes pain may affect

multiple functions, including concentration, which would be relevant in the domain

of attending and completing tasks. Id. at *4.

       During the hearing, Plaintiff testified D.A.S. experiences pain due to the

shunt, which causes his right eye to swell and protrude. (R. 65). The record

includes the treatment note created during the February 2014 visit to Dr. Girkin

noting eye pain, extreme light sensitivity, and that it was "very difficult to check"

the eye. (R. 253). The record also includes counsel's post-hearing brief which

notes D.A.S. suffers from "random yet frequent pain in both eyes." (R. 237).


                                          12
      The ALJ's only references to pain appear in the recitation of: (1) D.A.S.'s

medical history, which summarizes Dr. Girkin's February 2014 treatment note; and

(2) Plaintiff's testimony. (R. 26-27). While the ALJ discusses other aspects of

Plaintiff's testimony regarding D.A.S.'s impairments, absent from the decision is

any analysis of her testimony regarding D.A.S.'s eye pain. (R. 36). Neither does

the decision consider evidence regarding pain in evaluating D.A.S.'s limitations in

the domains of functioning.

      The Eleventh Circuit has held "an ALJ must 'state specifically the weight

accorded each item of evidence and the reasons for his decision.'" Osborn v.

Barnhart, 194 F. App'x 654, 666 (11th Cir. 2006) (internal citations omitted)

(citing Gibson v. Heckler, 779 F.2d 619, 623 (11th Cir.1986)). "The testimony of

family members is evidence of a claimant's subjective feelings of pain." Id. (citing

Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th Cir.1983)). Courts sitting in this

district have reversed decisions which ignored parental testimony regarding a

child's condition. See Matthews v. Barnhart, 339 F. Supp. 2d 1286, 1293 (N.D.

Ala. 2004) (reversing Commissioner's decision based on mother's testimony and

noting "[i]nformation from parents and caregivers can be important sources of

information because they usually see the person every day"); see also Shinn v.

Comm'r of Soc. Sec., 391 F.3d 1276, 1286 (11th Cir. 2004) (reversing district

court's affirmance due to ALJ's failure to consider testimony of claimant's mother).


                                         13
      Here, the ALJ's decision is due to be reversed and remanded because it did

not account for Plaintiff's testimony regarding D.A.S.'s pain or assess the impact of

pain on the domains of functioning.

             2.      Credibility of Plaintiff's Other Testimony

      The ALJ did address one aspect of Plaintiff's testimony when analyzing

D.A.S.'s functioning in the domain of health and physical well-being: that D.A.S.

did not interact with others. (R. 36). The ALJ gave less weight to Plaintiff's

testimony in this regard for a number of reasons: (1) inconsistency with the teacher

and special education evaluations; (2) "a demonstrated history of noncompliance

with treatment which may have impacted the claimant's functioning;" and (3)

failure to attend a consultative examination ("C.E."). (Id.). Among the examples

of non-compliance cited by the ALJ was Dr. Girkin's February 2014 treatment note

indicating D.A.S. had missed previous appointments. (R. 36; see R. 27 (noting

D.A.S. had "missed several appointments")). Although not acknowledged in the

ALJ's decision, the treatment note in question noted D.A.S. had "transportation

issues." (R. 253).

      Where compliance with a prescribed course of treatment is at issue, the ALJ

has a duty to investigate the reasons for noncompliance. Lucas v. Sullivan, 918

F.2d 1567, 1572-73 (11th Cir. 1990). In order to draw a negative inference from

noncompliance, an ALJ must inquire whether there is a reasonable explanation.


                                         14
Grier v. Colvin, 117 F. Supp. 3d 1335, 1344 (N.D. Ala. 2015). "Poverty excuses

noncompliance with prescribed treatment." Davis v. Astrue¸478 F. Supp. 2d 1342,

1349 (N.D. Ala. 2007) (citing Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir.

1988)).

          Here, the ALJ did not investigate any potential reasons D.A.S. may have

missed appointments with Dr. Girkin. (R. 36). Plaintiff contends that, due to

financial hardships, she could not arrange transportation from her home in

Talladega County to Dr. Girkin's office in Birmingham. (Doc. 18 at 9). The

record does not speak directly to Plaintiff's financial condition but does note

D.A.S. "currently gets food stamps." (R. 141).4 Accordingly, the record supports

Plaintiff's argument that she had a reasonable explanation excusing the missed

appointment with Dr. Girkin.               In any event, the ALJ's failure to explore the

existence of legitimate reasons Plaintiff missed appointments or failed to comply

with other treatment is reversible error. See Grier, 117 F. Supp. 3d at 1344.

          Finally, to the extent the ALJ relied on D.A.S.'s failure to appear for the

C.E., the record reflects D.A.S. did not attend; Plaintiff contended a proper

examination would require anesthesia, which is "outside the scope of consultative

examinations." (R. 36; see R. 78). The ALJ disagreed without explanation. (R.

36). The record also reflects Plaintiff did not return calls or respond to letters


4
    For what it's worth, the undersigned granted Plaintiff indigent status in this matter. (Doc. 4).
                                                   15
regarding the C.E.       (R. 78).     The ALJ concluded this conduct undermined

Plaintiff's testimony regarding the severity of D.A.S.'s condition and limitations.

(R. 36). Again, the only testimony the ALJ discussed was Plaintiff's statement that

D.A.S. "did not interact with others." (Id.). How the failure to appear for the C.E.

undermined this testimony, much less the unexamined testimony regarding pain, is

unclear.5

       For the foregoing reasons, the ALJ's credibility determination regarding

Plaintiff's testimony warrants remand.

IV.    CONCLUSION

       Upon review of the administrative record and the briefs of the parties, the

court finds the Commissioner's decision is not supported by substantial evidence

and did not apply the correct legal standards. Accordingly, the Commissioner's

decision is due to be reversed and remanded for further consideration. A separate

order will be entered.

       DONE this 9th day of October, 2018.



                                                  ______________________________
                                                  STACI G. CORNELIUS
                                                  U.S. MAGISTRATE JUDGE



5
  It is worth noting that the record ultimately included examinations of both eyes, completed
under anesthesia in September 2015 and revealing glaucoma bilaterally. (See R. 27).
                                             16
